Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-22339 RAMBUS INC. (Exact name of registrant as specified in its charter) Delaware 94-3112828 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4440 El Camino Real, Los Altos, CA 94022 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (650) 947-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the registrant’s Common Stock, par value $.001 per share, was 114,574,919 as of March 31, 2010. RAMBUS INC. TABLE OF CONTENTS PAGE Special Note Regarding Forward-Looking Statements 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 5 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures about Market Risk 50 Item 4. Controls and Procedures 51 PART II. OTHER INFORMATION 51 Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 65 Item 3. Defaults Upon Senior Securities 66 Item 4. Reserved 66 Item 5. Other Information 66 Item 6. Exhibits 66 Signature 67 Exhibit Index 68 Ex-10.1 Ex-10.2 Ex-10.3 Ex-31.1 Ex-31.2 Ex-32.1 Ex-32.2 2 Table of Contents NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements. These forward-looking statements include, without limitation, predictions regarding the following aspects of our future: • Outcome and effect of current and potential future intellectual property litigation; • Litigation expenses; • Protection of intellectual property; • Amounts owed under licensing agreements; • Terms of our licenses; • Acquisitions, mergers or strategic transactions; • Indemnification and technical support obligations; • Success in the markets of our or our licensees’ products; • Sources of competition; • Operating results; • Research and development costs and improvements in technology; • Sources, amounts and concentration of revenue, including royalties; • Effects of changes in the economy and credit market on our industry and business; • Deterioration of financial health of commercial counterparties and their ability to meet their obligations to us; • Restructuring activities; • Growth in our business; • Product development; • Pricing policies of our licensees; • Success in renewing license agreements; • Engineering, marketing and general and administration expenses; • Contract revenue; • International licenses and operations, including our design facility in Bangalore, India; • Issuances of our securities, which could involve restrictive covenants or be dilutive to our existing stockholders; • Repurchases of our Common Stock pursuant to share repurchase programs; • Effective tax rates; • Realization of deferred tax assets/release of deferred tax valuation allowance; 3 Table of Contents • Methods, estimates and judgments in accounting policies; • Adoption of new accounting pronouncements; • Ability to identify, attract, motivate and retain qualified personnel; • Trading price of our Common Stock; • Corporate governance; • Consequences of the lawsuits related to the stock option investigation; • The level and terms of our outstanding debt; • Resolution of the governmental agency matters involving us; • Internal control environment; • Interest and other income, net; and • Likelihood of paying dividends or repurchasing stock. You can identify these and other forward-looking statements by the use of words such as “may,” “future,” “shall,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential,” “continue,” or the negative of such terms, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements. Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth under Item 1A, “Risk Factors.” All forward-looking statements included in this document are based on our assessment of information available to us at this time. We assume no obligation to update any forward-looking statements. 4 Table of Contents RAMBUS INC. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands, except shares and par value) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable Prepaids and other current assets Deferred taxes Total current assets Restricted cash Deferred taxes, long-term Intangible assets, net Property and equipment, net Goodwill Other assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued salaries and benefits Accrued litigation expenses Income taxes payable Non-cash obligation for construction in progress Other accrued liabilities Convertible notes — Total current liabilities Convertible notes Long-term income taxes payable Other long-term liabilities Total liabilities Commitments and contingencies Contingently redeemable common stock: Outstanding: 4,788,125 shares at March 31, 2010 and no shares at December 31, 2009 — STOCKHOLDERS’ EQUITY Convertible preferred stock, $.001 par value: Authorized: 5,000,000 shares Issued and outstanding: no shares at March 31, 2010 and December 31, 2009 — — Common stock, $.001 par value: Authorized: 500,000,000 shares Issued and outstanding: 109,786,794 shares at March 31, 2010 and 105,934,157 shares at December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss), net ) 87 Total stockholders’ equity Total liabilities, contingently redeemable common stock and stockholders’ equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 5 Table of Contents RAMBUS INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (In thousands, except per share amounts) Revenue: Royalties $ $ Contract revenue Total revenue Costs and expenses: Cost of revenue* Research and development* Marketing, general and administrative* Costs (recoveries) of restatement and related legal activities ) Gain from settlement ) — Total costs and expenses (recoveries) ) Operating income (loss) ) Interest income and other income (expense), net Interest expense ) ) Interest and other income (expense), net ) ) Income (loss) before income taxes ) Provision for (benefit from) income taxes (7 ) Net income (loss) $ $ ) Net income (loss) per share: Basic $ $ ) Diluted $ $ ) Weighted average shares used in per share calculation: Basic Diluted * Includes stock-based compensation: Cost of revenue $ $ Research and development $ $ Marketing, general and administrative $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 6 Table of Contents RAMBUS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Stock-based compensation Depreciation Amortization of intangible assets Non-cash interest expense and amortization of convertible debt issuance costs Deferred tax (benefit) provision ) 95 Impairment of investments — Change in assets and liabilities: Accounts receivable Prepaids and other assets 26 Accounts payable ) Accrued salaries and benefits and other accrued liabilities ) Accrued litigation expenses ) ) Income taxes payable ) Increase in restricted cash ) (5
